Gibson, C. J.
The execution of a conveyance is the consummation of a purchase; after which, the parties have no recourse to each other, except for imposition or fraud. Such is the rule established by Bailey v. Snyder, 13 S. & R. 160, and several other cases, in which it was ruled, that when a conveyance has been made, without a survey, and a bond taken for the purchase-money, the contract is definitively closed, except where the actual quantity differs so grossly from the estimate as to be evidence of deceit. Here, it is conceded, that there was no deceit, and’that the difference was produced by the mistake of the surveyor.; but *491mutual misapprehension, is not a ground to recall a contract which is past and gone. ' Here a year had elapsed between the payment of the money and the inception of this action to recover it back;. and if it were sustainable now, it would be sustainable at any time within six years from the discovery of the mistake. In Bailey v. Snyder, the whole contract had not been closed; for the purchaser was-suing on the bond for the purchase-money, and the deficiency was set up as matter of defence; here, the vendee is suing,for the deficiency as an original and independent ground of action, to recover a part of the purchase-money back; and, in this particular, our case is stronger than that. It is stronger, also, in another. Could the vendor have recovered beyond the stipulated purchase-money, had the difference been the other way ? Glen v. Glen, 4 S. & R. 488, decides that he could not. And the principle of Bailey v. Snyder equally holds, in cases of defect of title, as is shown by Dorsey v. Jackman, 1 S. & R. 42, in which a purchaser, after deed executed, was not allowed to recover back the purchase-money for a defect of title, in the absence of warranty or fraud; in accordance with which, are McLelland v. Creswell, 13 S. & R. 143; Boar v. McCormick, 1 S. & R. 166; Frederick v. Campbell, 13 S. & R. 136; Philips v. Scott, 2 W. 318; Galbraith v. Galbraith, 6 W. 117, and Cronister v. Cronister, 1 W. & S. 442. All our decisions have gone upon this principle; and it would now be too late, were we so disposed, to question it.
Judgment of the court below reversed, and judgment rendered here for the defendant.